Washington App. Nos. 95CA27 and 95CA29. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue of the exclusion of liability coverage for the operation of a vehicle to deliver pizzas under the facts of this case when the vehicle is “being used to carry persons or property for a fee.” Colonial Ins. Co. of California v. Jermann (1995), 102 Ohio App.3d 384, 657 N.E.2d 336, is the conflicting case.
Resnick and F.E. Sweeney, JJ., dissent.